Citation Nr: 1607718	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected recurrent respiratory papillomatosis.

2.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected recurrent respiratory papillomatosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2012, the Veteran asked the RO to reconsider the service connection claim for obstructive sleep apnea.  In a November 2012 rating decision, the RO again denied the Veteran's claim.

In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran asserts that the symptoms of his service-connected recurrent respiratory papillomatosis warrant a higher disability rating.  In support of his claim, the Veteran submitted a December 2015 VA speech pathology consult which notes the Veteran's report of being on medication for gastroesophageal reflux disease (GERD) since his diagnosis of recurrent respiratory papillomatosis.  Further, the report notes that the Veteran's "voice can only go above a whisper."  The speech pathologist characterized the Veteran's self-assessment of voice difficulties as falling in the severe range of dysfunction in his activities of daily living; noting his difficulties at work and at home.  The examiner also noted an indication of possible unmanaged reflux and the Veteran's report of being on medication, but did not indicate the nature of the relationship between the service-connected disability and the reflux.  

The Veteran was last afforded a VA examination in September 2014.  The examination report does not address the Veteran's GERD symptoms or whether they amount to a residual of his service-connected disability.  Further, the VA report provides seemingly inconsistent findings on the Veteran's ability to speak above a whisper, which may have an impact on his claim for a higher rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6519 (the constant inability to speak above a whisper warrants a 60 percent rating).  The VA examiner found that the Veteran did not have complete organic aphonia.  Yet, in addressing the impact of the Veteran's disability on his ability to work, the examiner noted that on most mornings the Veteran awakens and can barely speak.  On some days, his voice will improve by mid-morning, "but only to a whisper."  The examiner further notes the Veteran's reports of difficulty in communicating and his reliance on texting or emailing for his job.  Lastly, the examiner's report provides no discussion of the Veteran's contentions that his service-connected disability impacts his ability to sleep.

Therefore, in light of the deficiencies noted above, a remand is necessary in order to obtain a new VA examination that delineates all symptomatology and the current severity of the Veteran's service-connected recurrent respiratory papillomatosis.

As for the service connection claim, the Veteran underwent a VA examination in July 2012 in which he was noted to have a diagnosis of obstructive sleep apnea.  The examiner opined that the condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In support of this conclusion, the examiner stated that the most common risk factor for sleep apnea was obesity.  He noted that the Veteran weighed 188 pounds on separation from service and now weighs 245 pounds.  The examiner further pointed to a May 2012 sleep disorders progress note which stated that while respiratory papillomatosis had the potential for worsening obstructive sleep apnea, the Veteran recently had debridement.  As such, "this is not felt to be the major factor in this patient."  The VA examiner stated it was less likely as not that the Veteran's service-connected disability was contributing to his obstructive sleep apnea.

The July 2012 VA examiner's opinion is inadequate because it fails to take into account the Veteran's lay statements reporting worsening sleeping and snoring problems after his 2009 surgery for his service-connected disability.  The Veteran asserted in a November 2012 statement that he complained to his VA treatment providers that his breathing was still a problem both before and after surgery, and the Veteran asserted he had no recent weight gain during this time.  The Veteran's credibly reported lay statements attesting to his own observable symptoms undermine the VA examiner's rationale that because the Veteran had recent debridement surgery, his service-connected disability would not be a major aggravating factor for his obstructive sleep apnea.  As such, the Veteran should be provided a new VA examination with a more complete and responsive opinion concerning the relationship between the Veteran's service-connected recurrent respiratory papillomatosis and his obstructive sleep apnea.   

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since October 2014.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected recurrent respiratory papillomatosis.  The claims folder and copies of all pertinent records must be made available to the examiner.  The examiner is requested to delineate all symptomatology (to include the Veteran's complaints of sleep problems, GERD, and difficulty speaking) associated with, and the current severity of, the disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Then schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's obstructive sleep apnea was caused by his service-connected recurrent respiratory papillomatosis?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's obstructive sleep apnea was aggravated by his service-connected recurrent respiratory papillomatosis?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then readjudicate the Veteran's claims, to include consideration of whether extraschedular consideration is warranted for the service-connected recurrent respiratory papillomatosis .  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




